Title: To Thomas Jefferson from Jonathan Faw, 22 October 1803
From: Faw, Jonathan
To: Jefferson, Thomas


          
            Sir/ 
            Washington Jail Oct 22nd: 1803
          
          When I tell you that among other authors, I have read with much attention the political writings of Godwin, and of Edmund Burke, that I have seperated the sound parts from the absurd, (for they contain both abundantly) and formed a System of my own, you will not expect from me the language of adulation. Unaccustomed to the etiquette of Courts, I am an enemy to ceremony and form, and acknowledge no superiority except such as flows from superiour intellectual endowments. For the President of the United States, merely as such I entertain no very remarkable degree of respect. For Thomas Jefferson the firm, enlightened, liberal, Scientific, consistent Republican, I entertain such sentiments of respect mingled with admiration as cannot easily be expressed. By the term Republican, I mean what the word conveyed, when you were Secretary of State; and not what those profligate politicians who have attempted, to bewilder all political science, in the mazes of metaphysical Jargon for their own nefarious purposes, intend it shall now signify. I have attended to, & examined, with a scrutinizing eye, all even the most minute of your political actions, for the last twelve or fourteen years, and the sentiments I have just stated have by me been uniformly held, and on all proper occasions unequivocally expressed.—
          I know the imperfection of human nature, and if in this opinion, I am the victim of delusion, it is a delusion, which I shall be much mortified to see destroyed. I also know, that my opinion must be altogether unimportant to you, upon any other principle, than as it tends to shew, the degree of estimation, in which you are held by a human being who can have no possible motive but the love of Truth for expressing it, of one upon whom misfortune has expended all her arrows, who is equally removed from the terrors of further evil, or the blandishments of hope, and who may safely say to Fate I despise thy utmost malice.—
          Your Enemies say you are cold blooded, phlegmatick, too calmly philosophic, to be sensible to the social affections. This I cannot conceive, for there never yet existed a very enlightened mind, a genius of the highest order, and an insensate, ungenerous, callous heart, in the same person. That fire, that animated, sensible, delicate texture of mind, which constitutes true genius, invariably gives existence, to the tender, sympathetic, charities of our nature.—I should not have addressed an Adams at all upon this subject, but among my other apologies for taking up your time is this, I consider you the confirmed votary of Principle, one upon whose mind, pride, passion, caprice and prejudice, have as little influence as they have on that of any of the sons of Adam.—Besides Sir, I have been much flattered (and who would not be flattered) by observing a complete coincidence of Political Opinion, between yourself and him who now has the temerity to address you.—
          The Basis of my system is, that the People is the only legitimate source of power, that every possessor of such power, will abuse it in a greater or less degree; from whence follows the corollary, that they only ought to be entrusted with it, who will abuse it least &c &c &c. You may perhaps be displeased to find, that the inhabitant of a Jail dares to hold the same political tenets with yourself. But suppose you choose to hold “that all the parts are equal, & no more than equal to the whole”; “that parallel lines will never meet &c, if my mind is fashioned in a certain way, what power on Earth can prevent my perceiving the truth of the Axioms? If this is so in Mathematicks why not in the science of political Justice? Am I to be accused of vanity and persumption, because I cannot marshal my thoughts with all the adjutancy of tactical science? Is the fault mine, or is it the fault of Nature? Does my being placed in Jail, without any earthly cause, alter the constituent Qualities of my mind? Can I arrest its progress, mould it at pleasure, and say thus far shalt thou go and no farther, thus shalt thou conceive and not otherwise? The Body may be shackled, but who ever heard of fetters being imposed on thought? Beleive me sir it is no puerile vanity, no petulant itch for scribbling, that propels me to trouble you with the crude offspring of my brain. I well know the value of your time, the momentous affairs that are committed to your charge, the high claim the Community has to your Talents, and every moment that you can devote to its concerns. But I consider you individually, as well as the first officer of a free people, to be, opposed to tyranny & oppression in every form. You will then rejoice at any opportunity of discountenancing a flagrant invasion of civil right. Nor is this obligation on your part at all weakened, when such Act of oppression is committed within your own immediate & peculiar jurisdiction the Territory of Columbia. There sir as you well know, the Citizens are deprived of their most important constitutional priviledges; and consequently possess scarcely any Rights, except such as are secured by their system of Jurisprudence. Now am I right in the position, when I assert, that it is the duty of every citizen not rendered infamous by crime, or misconduct, to afford to the President of the united States correct information with respect to the violation of one of the most important rights of the Citizen, and its correlative the maladministration of office, by those who are appointed by, and responsible to him, as well as to the Community? If I am correct in this assertion, is the obligation imposed by this principle, at all lessened, when I myself am the victim, upon whom Oppression under the semblance and habiliments of Justice, has laid her iron fangs? As you are not possessed of omniscience, your situation in some particulars resembles that of a Monarch; as you must in a great measure with respect to things not of the first magnitude, hear and see, as those in whom you place confidence desire. And I beg you will have the goodness to consider, my being impressed with this idea, among the other apologies for my boldness in soliciting your attention.—
          I am not the only person over whom petty despotism & illegality, have extended their rule, for (be assured) I have witnessed such flagrant violations of the most sacred rights of the citizen, as have made me shudder for the consequences, if the public mind should have acquired that degree of debasement generally, which exists in that part of this district which was formerly Virginia.—And I am the only one it would seem, who has had the temerity to remonstrate to the source of all inferior executive authority. The situation of this district, does indeed present a phenomenon, in the politics of a free Country. The assumption of its exclusive Jurisdiction by the Congress, at the particular time in which it took place, originated in views the most profligate & abandoned; and like a stream descending from a polluted source, every thing attached to it is degrading and loathsome. If it should continue to exist for any length of time, it will become as petty, pitiful, oppressive an Aristocracy, as the annals of the world do exhibit. Indeed the men in office, (with a few exceptions) appear to me, to merit the observation, which Montesquieu applies to the standing army of England, “like the Eunuchs in an Eastern seraglio they take a malignant pleasure in destroying, what they themselves are incapacitated from participating.” The civil liberty of the subjects of Great Britain, Monarchical & imperfect as their Constitution is (if they have one) does not deserve to be named, on the same day with the rights which we possess. Nay sir pure, unmixed, defecated, dephlegmated slavery, is preferable to such a state as ours: for if I resided within the Jurisdiction of a Hyder Ali Khan, or a Sultan Tippoo his son, I should make my conduct correspond with my situation; and my mind being reduced to the level of Slavery, I might perhaps escape personal injury. At all events, I should not be tantalized with the Shadow of Liberty, whilst the substance was withheld, having her constantly within reach, but perpetually eluding my grasp. Excuse my warmth, for liberty like health is seldom properly appreciated, until by a depravation, we are taught her value. Ever since I commenced this Letter, I have been endeavouring to avoid prolixity, and you see how unsuccessfully; and as I despair of my own efforts to procure a pardon for my rashness, I must summon the eloquence of a Sterne as my advocate. The truth of the fact is, having mounted my hobby, I could not dismount at pleasure; and why a man may not be permitted to ride a little even in a jail, I know not; for you may rest assured, the horse ambles as finely, and the rider is as much delighted, as if he dwelt in a Palace.—But least you should apply to me the same observation, that the Critics have directed to the author of the “Pursuits of Literature” when they tell him, that the body of his work, is like a peg to hang his Notes upon, I shall proceed to relate those circumstances, which have occasioned the writing of this Letter.—As I wish to be treated precisely according to my merits, I will first give you a sketch of my own character, this I can do best, as I best know myself, and I pledge myself to you, that it shall be done with the pen of Truth and of candour, “I will nothing extenuate” and I suppose I need not add “or set down ought in malice.” For the Truth of what may be stated in this particular I refer you to Danl C Brent, Judge Cranch and John T Mason.—
          I am a man aged 30 years, & brought up to the science of the Law, under L Martin whom you very well know.—Possessed of a mind active, ardent, and a sensibility almost morbid, I have been nursed in the lap of prosperity; and until within the last year of my life have never exerted the powers of mind which I possess. Want of Fortitude, (not active courage) has hitherto been the great defect in my character, and the prime cause of my misfortunes. Ardent & restless as I before observed, never in a medium, I have alternately experienced the solid pleasures of severe study, and the miseries of excessive dissipation. The sensibility of my mind, aided by a very vivid imagination, magnified unexpected inconveniences, & a failure of prospects, into evils incurable; and despair & drinking was the consequence, which was quickly succeeded by a fit of intense study, for 3 or 4 months by way of atonement.—I speak of the last two years of my Life; the seven immediately preceeding, were spent in professional pursuits, the acquistion of science, and the deceitful pleasures of dissipation.—A stranger to apathy, I have lived in a continued storm, & have been very happy and very miserable.—I have lived for a number of years upon very uneasy terms, with Abraham Faw, one of the Justices of the peace appointed by yourself, and who says he is my Father. About seven weeks ago, he desired me for ever, to quit his roof and protection which I cheerfully complied with; As lately I have found his protection to be precisely that sort of protection, which the British East India Company afforded, to the Indian princes who applied for it, “that is they protected them” according to the Account of Edmund Burke “to their utter extirpation.” Thus situated my state corresponded exactly with that of Richard Savage according to the account of Docr Johnson. In order to procure what I think an honourable subsistence, I intended to have had recourse to the labours of my pen. As I am no very great favourite of the Nine the Field of Politics, though much beaten, presented to my mind a flattering prospect. For I entertain no very exalted opinion, of the newspaper and pamphlet writers in America, federal or democratic, either with respect to their style or their matter.—I remained in this state for the space of a Week when Mr Faw requisted me to become again a resident in his House, which I refused: upon which, as a Justice of the peace, he wrote the following commitment viz,
          
          Alexandria County St}
          Whereas Jonathan Faw is going at large about the Town, insulting and abusing the Citizens contrary to Law & he being adjudged to find security for his good behaviour which he has failed to do You are therefore required to receive him into your Custody & jail and him keep until such security be given, or otherwise discharged according to Law. Given under my hand & seal this 15th September 1803.
          
            signed
            A: Faw (seal)
          
          
            Capt. James Campbell
            Now sir this commitment & the proceedings thereon, are I will venture to pronounce, unprecedented in the Annals of Tyranny under the form of Law.—The Commt is the first notification I had of the kind intentions of Mr. Faw; there never was a complaint to my knowledge, made to him, there was not a human being in Alexandria who could have made any complaint, as I had given just cause of offence to none. The Commitment itself does not state any complaint, made against me, of my having violated, or that there was just ground to suspect I would violate, any even the most minute Law of my Country. It stated indeed some nonsense about insults &c, which even if true, (as it is the reverse), he as a Justice of the Peace had nothing to do with: for insults offered by one free white individual to another, I have always understood to be cognizable in a Court of honour, injuries or the reasonable probability of their commission before the civil Magistrate.—But to proceed. There never was a warrant either issued or served upon me, I was never, brought before him, or any other Magistrate, I was never adjudged to give any security, (because he very well knew that I could easily have procured the most respectable characters in Alexa. to have bound themselves for me.) The trial, the judgt the failure to comply with it on my part, I solemnly declare, never existed any where except in the prolific fancy of Mr Faw; and the commitment aforesaid, the first the only proceeding on his part, was at once put into the hands of a Constable, with directions to apprehend me wherever I might be found, and carry me to Prison. In pursuance of which, on the Day mentioned therein, about four OClock pm, as I was peceably and orderly conversing with some Gentlemen at the upper end of King Street, I was accosted by the officer and desired to walk to jail. As much astonished, as if I had been requested to walk to Circassia, I demanded to know, to what authority I was indebted for his polite attention, when he produced the Commitment. Enraged at the villainy, as well as the illegality of the proceedure, I told him nothing but the exertion of superiour physical power, could procure a compliance on my part. Consequently he summoned the Posse Comitatus. The Gentlemen who were present refused to participate in the infamous transaction; and I should have escaped the clutches of petty despotism, had it not been for the interference of a poor wretch, one of the lowest among the very dregs of Society.—With his assistance, I was forcibly dragged through the streets like the vilest malefactor, and confined in a prison for the space of three weeks, in which under existing circumstances, I declared I should have thought myself a monster of inhumanity, to have shut up the most excerable villain, that ever disgraced the world. For you will be pleased to observe, that the Jail I speak of, is the very same, in which, on account of the prevailing epidemick, Docr. Dick the health officer of Alexandria, had previously declared, that it was impossible for any human being to exist for any length of time; and from which, the humane interference of the Judge, had (to the knowledge of Mr Faw,) before my confinement, removed every Prisoner, even the poor wretch, who owes his existence, to a late just & merciful exercise of your constitutional Prerogative.
            With respect to the illegality of this whole procedure, I declare I shudder at the bare idea, of painting it in the true colours of all its native deformity. When I consider its author, the certain knowledge he had, that the Laws of this Country did not permit even a Murderer to be confined without a previous hearing, and when I consider the Crime involved in it, the ideas it excites in my mind, are too horrid, too vilely loathsome, for a moments contemplation. Let a veil be thrown over it for ever. But such a man is not a proper person, indeed he is not, to be entrusted with powers, which were designed to protect the weak, the poor, and the defenceless, from the attacks of the strong, the rich, and the lawless. Here the Community is interested, and it is treason against it, to continue such powers in such hands any longer than absolute necessity requires.—
            However strange it may seem, yet it is a melancholy fact, that dreadful as the picture is, when we view this Man acting as a Justice of the peace, it is notwithstanding the most favorable point of view for him, in which it can be placed. For admitting the legality of his proceedings, when I consider, that in consequence of a misunderstanding between us of a private & domestic nature, he, the author of my existence, knowingly, & willingly, placed me in a situation, from which according to all human probability, it was fifty chances to one, that I did not escape with life, great God what conclusion am I to form? And how much is the dye of this transaction deepened, when I consider, that the very day after he had thus placed me in the center of contagion, he removed himself with his family, from the most healthy part of Alexandria to Fredk Town, in order to escape the prevailing disease? That Family consists of one brother, & two sisters by my Fathers side, & their mother his present wife. With respect to this part of the subject, I shall only observe, that during the late war between Great Britain & her then Colonies, the celebrated Docr Samuel Johnson wrote a Pamphlet in favour of the british Ministry, to which he affixed the title of “Taxation no Tyranny”; which was completely refuted, by another Pamphlet written in vindication of the Americans, by a Gentleman who entitled it “Killing no Murder.” When I was a very young man, and read these works, I little thought that an attempt would ever be made, to realize the ironical title of this last writing in my own person.
            After remaining as I before observed, three weeks in the Jail of Alexandria, I was on the eighth Day of this month, in consequence of an order from Judge Cranch, removed to the jail of this City, where altho the humanity of the Marshal sometimes permits me to walk about on my parol, I am still in Law a prisoner. I do not know that you have any constitutional power to interfere in my case, the best method of obtaining a release is, to be discharged by a Judge on a Habeas Corpus; and with respect to obtaining a Redress for the injury I have sustained, the Laws of my Country afford me the Action of False Imprisonment. But when I bring my suit in Alexa., the Jury empannalled to try it will be a Jury of Merchants, who may if they please give me only nominal Damages. For what is a Merchant, and what conception has he of the consequence of a persons being permitted, to violate a fundamental principle of Civil Liberty with impunity? Perhaps the Idea entertained of him by Edmund Burke may not be altogether erroneous.
            Talk not to me (says he in his own emphatick language) of a Merchant, his counting house is his Church, his Desk is his Altar, his Ledger is his Bible, Gain is God.   But it is high time to put an end to this Letter, already I have trespassed much too long on your patience. If I take up much of that time, which is, and ought to be, devoted to weightier concerns than the Case of any individual whatever, then am I guilty of palpable injustice. I must however here be permitted to tell you, that I expect an answer, but as I am not vain enough to hope for a correspondence with Mr Jefferson, not absolutely a candidate for contempt, and as I do not wish (however gratifying it might be to my own vanity) to give your Enemies an opportunity, of depicting the President of the United States as corresponding with the Inhabitant of a Jail; a simple acknowledgement of the receipt of this Letter is all I request.
            I am well aware of the delicacy of your situation, and the great noise your political opponents made about the trifling notice you took of that wretch Callendar, and with what avidity they seize every opportunity, of misconstruing your intentions as well as your Actions. But after all, upon whom but themselves, did their charge on that score reflect disgrace? They reminded every enlig[htened] impartial Person, of the fool in the fable, who scattered dust against the Sun. But did that diminish his Splendor or tarnish the lustre of his Rays?—
            I rely for my justification for the whole of this letter on your liberality and nobleness of mind, which will not permit Truth to depend upon time, place, or accident; and upon the maxim “Homo sum et nihil humanum alienum a me puto,” by which I believe you to have been always actuated, and which you must have read before I was born.—
            Accept my poor wishes for your health and prosperity, and permit me to subscribe myself, with sentiments of very great respect Yr Obedt Servt.
          
          
            
              Jona. Faw
            
          
        